666 So. 2d 274 (1996)
Thomas HILDEBRAND, Petitioner,
v.
Harry K. SINGLETARY, Jr., Secretary, Florida Department of Corrections, Respondent.
No. 95-3404.
District Court of Appeal of Florida, Fourth District.
January 17, 1996.
Thomas Hildebrand, Raiford, pro se petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, and John Tiedemann, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
We grant the petition for writ of habeas corpus for belated appeal of a rule 3.850 *275 post-conviction motion. The incarcerated petitioner has established that, through no fault of his own, he did not receive a copy of the trial court's order in a timely fashion. This court has permitted petitioners to file belated appeals under similar circumstances. See, e.g., Nava v. State, 652 So. 2d 1264 (Fla. 4th DCA 1995) (trial court did not provide petitioner with copy of order and did not advise petitioner that he had thirty days to appeal); Everett v. Singletary, 603 So. 2d 117 (Fla. 4th DCA 1992) (lack of appropriate certificate of service with date of service corroborated petitioner's allegation of non-receipt); Ferrell v. Music, 484 So. 2d 595 (Fla. 4th DCA 1985) (petitioner's allegation of non-receipt of order was corroborated with affidavit and copy of envelope with postmark when mailed from court).
Accordingly, we grant the petition for writ of habeas corpus, allow the belated appeal, and order petitioner to file a notice of appeal with the clerk of the circuit court within thirty days from the date of this opinion.
GLICKSTEIN, POLEN, and STEVENSON, JJ., concur.